214 F.2d 114
BEECHER,v.LEAVENWORTH STATE BANK et al.
No. 14224.
United States Court of Appeals, Ninth Circuit.
June 16, 1954.Rehearing Denied July 15, 1954.

C. D. Randall, Randall & Danskin & Lundin, Henry R. Newton, John J. Ripple, Spokane, Wash., Fred M. Crollard, Sr., Wenatchee, Wash., for appellees.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
Appellees moved to dismiss this appeal on the ground that Beecher has failed to take the proper steps to perfect it.  No statement of points has been filed.  Rule 17(6) requires that the statement of points be filed 'upon the filing of the record in this court'.  In view of the already unwarranted prolongation of this litigation, see Beecher v. Leavenworth State Bank, 9 Cir., 209 F.2d 20, 21, certiorari denied 347 U.S. 949, 74 S. Ct. 649, the motion to dismiss is granted.